DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Examiner notes while the specification contains multiple embodiments, the claims are drawn to a web connection shown in figures 19-21 and as such there is no reason for a restriction as there is only a single embodiment claimed. See MPEP 818 and 821.03. 

Claim Objections
Claim 2 is objected to because of the following informalities:  Lines 5, 8 and 9 recite “a contralateral leg” when they should recite – the contralateral leg --.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities: Line 1 recites “wherein graft material” when it should recite – wherein the graft material --. Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 8-9, 11-13, 15-16 and 18 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Ryan (6,576,009).

As to claim 1, Ryan discloses: An endovascular prosthesis system (system of 3-3a) comprising: a main tubular body (64/60)  having an open end and an opposed ipsilateral leg (68) and a contralateral leg (66) defining a graft wall (graft material on body see figure 3) therein between, said ipsilateral leg and contralateral leg each having an open end (see figure 3); a graft material (65, see col 9 lines 20-50 and see figure 3A) extending between the ipsilateral leg and the contralateral leg; and wherein the graft material restrains movement of the contralateral leg with respect to the ipsilateral leg (structured to restrain the leg movement by taking up area between the legs thus limiting movement).

As to claim 2, Ryan discloses the invention of claim 1, Ryan further discloses: wherein the graft material has a distal portion near a distal portion of the ipsilateral leg and near a distal portion of contralateral leg (see figure below, seen as near, see explanation below); wherein the graft material has a proximal portion near a bifurcation point of the graft wall where the ipsilateral leg and a contralateral leg separate from the main tubular body (see figure below, seen as near); and wherein the distal portion of the graft material is configured to allow more independent mobility of the distal portions of the ipsilateral leg and a contralateral leg as compared to proximal portions of the ipsilateral leg and a contralateral leg near the bifurcation point (seen to allow more independent mobility since there is more open space between the distal portion s of the legs than there is the proximal portion of the legs). Examiner notes since the applicant did not provide a definition of the term near, examiner is interpreting this term to mean “close to” as defined by Merriam Webster. The indicated potions on the figure below are seen to be near to the distal or proximal portions of the legs because they are close to the respective clamed positions. 

    PNG
    media_image1.png
    835
    926
    media_image1.png
    Greyscale

As to claim 3, Ryan discloses the invention of claim 2, Ryan further discloses: wherein the endovascular prosthesis is configured to restrict the contralateral leg from significant rotational movement so as to prevent misalignment within a bodily lumen. Examiner notes the limitations “wherein the endovascular prosthesis is configured to restrict the contralateral leg from significant rotational movement so as to prevent misalignment within a bodily lumen” constitutes functional language. Thus, the prior art has the claimed structure, its able to perform the claimed function. Here, because the graft between the legs is structured to restrict movement, its seen to be able to restrict the contralateral leg from significant rotational movement so as to prevent misalignment within a bodily lumen. Furthermore, the legs must be restricted to create the fixed separation between the branched vessels (see col 9 lines 39-50).

As to claim 8, Ryan discloses: An endovascular prosthesis (60) comprising: a main tubular body (64/60) having an open end (at 62) and opposed an ipsilateral leg (68) and a contralateral leg (66) defining a graft wall therein between (graft material on body see figure 3), said ipsilateral leg and contralateral leg each having an open end (see figure 3, ends that open to vessel); a web of biocompatible material (65, made of graft material that is biocompatible) extending between the ipsilateral leg and the contralateral leg; and wherein the web restrains movement of the contralateral leg with respect to the ipsilateral leg (structured to restrain the leg movement by taking up area between the legs thus limiting movement, also see col 9 lines 31-50).

As to claim 9, Ryan discloses the invention of claim 8, Ryan further discloses: wherein the endovascular prosthesis is configured to restrict the contralateral leg from significant rotational movement so as to prevent misalignment within a bodily lumen (see explanation below). Examiner notes the limitations “wherein the endovascular prosthesis is configured to restrict the contralateral leg from significant rotational movement so as to prevent misalignment within a bodily lumen” constitutes functional language. Thus, the prior art has the claimed structure, its able to perform the claimed function. Here, because the graft between the legs is structured to restrict movement, its seen to be able to restrict the contralateral leg from significant rotational movement so as to prevent misalignment within a bodily lumen. Furthermore, the legs must be restricted to create the fixed separation between the branched vessels (see col 9 lines 39-50).

As to claim 11, Ryan discloses the invention of claim 8, Ryan further discloses: wherein a distal edge of the web is curved (see 65 in figure 3a) to allow the ipsilateral leg and contralateral leg more relative independent movement as compared to a web without a curved distal edge (allows more movement due to less material being present as opposed to of there was no curve and the lack of space was filled with more graft material).

As to claim 12, Ryan discloses the invention of claim 8, Ryan further discloses: wherein the endovascular prosthesis is configured to restrict the contralateral leg from significant longitudinal movement so as to prevent bunching up of the contralateral leg (see explanation below). Examiner notes the limitations “wherein the endovascular prosthesis is configured to restrict the contralateral leg from significant longitudinal movement so as to prevent bunching up of the contralateral leg” constitutes functional language. Thus, the prior art has the claimed structure, its able to perform the claimed function. Here, because the graft between the legs is structured to restrict movement, its seen to be able to restrict the contralateral leg from significant longitudinal movement so as to prevent bunching up of the contralateral leg. Furthermore, the legs must be restricted to create the fixed separation between the branched vessels (see col 9 lines 39-50). 

As to claim 13, Ryan discloses the invention of claim 8, Ryan further discloses: wherein the web comprises a planar sheet of biocompatible material (see explanation below). Examiner notes as shown below, that the web comprises many sheet so of biocompatible material that all exist in a separate plane. The claim does not require the sheet to exit in only one plane. 

    PNG
    media_image2.png
    697
    834
    media_image2.png
    Greyscale

As to claim 15, Ryan discloses the invention of claim 8, Ryan further discloses: wherein the web comprises a plurality of connections (seen as each woven strand of graft material that spans the legs) extending between the ipsilateral leg and contralateral leg. Examiner notes since the graft is woven (see col 10 lines 15-22), each woven pass of graft material that span the legs is seen as a connection. 

As to claim 16, Ryan discloses the invention of claim 15, Ryan further discloses: wherein the plurality of connections comprises interconnections (the connections between each fiber making the connections) between the ipsilateral leg and contralateral leg.

As to claim 18, Ryan discloses the invention of claim 16, Ryan further discloses: wherein each of the plurality of connections is shaped to allow more relative independent movement of distal portions of the ipsilateral leg and the contralateral leg (see explanation below). Examiner notes the woven fivers are structured/ shaped to allow more independent movement since the woven stands have some degree of space between them. This allows more movement with the graft material because there is less restriction. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan (6,576,009) in view of Berg (6,371,982).

As to claim 10, Ryan discloses the invention of claim 9, Ryan fails to directly disclose: wherein the web has a thickness; and wherein the thickness of a distal portion of the web is less than the thickness of a proximal portion of the web.
In the same field of endeavor, namely stent grafts, Berg teaches that its well known to vary a grafts thickness (see figures 4b-4d and col 5 lines 50-67 and col 6 lines 1-10).
It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to have varied the graft thickness such that the distal end of the graft material was thinner than the proximal end portions to vary the compliance throughout the graft such that the distal end was more complaint and thus able to be positioned in bifurcation areas. Examiner notes since the web is made of the graft material, the web would also be modified wherein the thickness of a distal portion of the web is less than the thickness of a proximal portion of the web. 

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan (6,576,009) in view of Rincon (20100324647).

As to claim 14, Ryan discloses the invention of claim 8, Ryan fails to directly disclose: wherein the prosthesis comprises non-textile polymeric material; wherein the non-textile polymeric material of the prosthesis comprises extruded polytetrafluoroethylene; and wherein said extruded polytetrafluoroethylene is non-porous polytetrafluoroethylene. Its noted Ryan uses Dacron in the stent graft. 
In the same field of endeavor, namely stent grafts, Rincon teaches that its well known to make stent graphs out of non-porous polytetrafluoroethylene or Dacron (paragraph 0058).
It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to have used non-porous polytetrafluoroethylene in place of Dacron since Rincon teaches these materials are equivalent materials known in the art. Therefore, because these two graft materials were art recognized equivalents at the time the invention was made, it would have been obvious to one of ordinary skill in the art to substitute Dacron for non-porous polytetrafluoroethylene. See MPEP 2144.06. 

Allowable Subject Matter
Claims 19-20 are allowed.
Claims 4-7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No art on record, alone or in combination could be found to teach: (claim 4) wherein graft material comprises a weakened portion that is configured to allow separation of one portion of the graft material from another portion of the graft material,  (claim 17) wherein each of the plurality of connections comprise a weakened portion; and wherein the weakened portion is configured to separate one portion of the web from another portion of the web or (claim 19) wherein at least one of the plurality of connections comprise a weakened portion that is configured to allow separation of one portion of the graft material from another portion of the graft material. The closest art found was Ryan (6,576,009). As to claims 4, 17 and 19, Ryans web does not comprise a weakened portion that is configured to allow separation of one portion of the graft material from another portion of the graft material. The graft material between the legs is not structured to separate modifying it to separate would go against the teachings of Ryan. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Fleming III (20090270967): teaches web.
Henderson (20080103587): teaches web.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/           Primary Examiner, Art Unit 3771